Filed 5/4/16 P. v. Poole CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA


THE PEOPLE,                                                         D067249

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCS274807)

JUAN LATREZ POOLE II,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Dwayne

K. Moring, Judge. Affirmed.


         Janice R. Mazur, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Randall E. Einhorn and Peter

Quon, Jr., Deputy Attorneys General, for Plaintiff and Respondent.

         Juan Latrez Poole II appeals a judgment of conviction for unlawfully taking a

vehicle and grand theft of a vehicle. Poole contends the trial court erred in denying his
request to represent himself at trial pursuant to Faretta v. California (1975) 422 U.S. 806

(Faretta). We affirm.

                  FACTUAL AND PROCEDURAL BACKGROUND

       In September 2014, three men parked their company's van outside of a restaurant

and left the keys in it while they went inside for lunch. (Undesignated date references are

to the year 2014.) While eating, the men saw an unfamiliar male get into the van and

drive away. A good Samaritan followed the van to a nearby motel. Police eventually

apprehended Poole for the crime.

       The People charged Poole with unlawful taking and driving of a vehicle, grand

theft of a vehicle, and possessing less than 28.5 grams of marijuana. The People also

alleged that Poole had four probation denial priors and a prison prior for computer fraud,

auto theft, and grand theft of a vehicle. The People ultimately dismissed the marijuana

charge.

       Between October 3 and November 26, Poole requested new counsel three times

pursuant to People v. Marsden (1970) 2 Cal. 3d 118. After hearings on the matters, the

trial court denied all three motions. On December 3, the day set for trial to commence,

Poole requested to represent himself. The court provided Poole a form

"Acknowledgment Regarding Self-Representation and Waiver of Right to Counsel."

After Poole completed the form, the trial court reviewed it and engaged in a discussion

with Poole regarding its contents.

       When the court inquired as to whether Poole understood the consequences of

representing himself, Poole repeatedly stated that he believed he was being forced to

                                             2
represent himself as a result of his counsel's inadequacies. Poole explained that his

counsel had not provided him with transcripts and court minutes and had not obtained

certain evidence despite his requests that she do so. Poole suggested that he was willing

to have a different attorney.

       In response to the court's inquiries, Poole confirmed that he understood the

charges against him and potential penalties. When the court informed Poole that he

would be governed by the same rules as an attorney, Poole stated that he understood, but

was not versed in the law and was not familiar with jury instructions or how to present

them. Poole also questioned how he would be able to bring forth exculpatory evidence

that had been "neglected" in the case given that trial was scheduled to proceed that day.

       When the court inquired as to whether Poole was ready to proceed with trial that

day, Poole responded that he was "ready to go," but went on to state that he was

requesting an evidentiary hearing because "there's many issues with the evidence that's

being presented in this case that was not acquired and does not meet the Evidence Code."

       The trial court denied Poole's Faretta motion, noting Poole was unfamiliar with

the law and jury instructions, his request was based on his dissatisfaction with his

attorney, and his attorney was ready to proceed with trial. The trial court also found the

motion was untimely as it was made on the day set for trial.

                                       DISCUSSION

       Under the Sixth Amendment of the United States Constitution, defendants have a

right to represent themselves in criminal trials. (Faretta, supra, 422 U.S. at p. 819.) A

trial court must grant a defendant's motion for self-representation if the request is

                                              3
knowing, intelligent, unequivocal, and timely, that is, made within "a reasonable time

prior to the commencement of trial." (People v. Lynch (2010) 50 Cal. 4th 693, 721, 722.)

A knowing, intelligent, and unequivocal motion made after this period is addressed to the

sound discretion of the trial court. (People v. Clark (1992) 3 Cal. 4th 41, 98 (Clark).) In

exercising its discretion, the court should consider factors such as "quality of counsel's

representation of the defendant, the defendant's prior proclivity to substitute counsel, the

reasons for the request, the length and stage of the proceedings, and the disruption or

delay which might reasonably be expected to follow the granting of such a motion."

(People v. Windham (1977) 19 Cal. 3d 121, 128, 129 (Windham).)

       Motions for self-representation made just prior to the start of trial are not timely.

(People v. Scott (2001) 91 Cal. App. 4th 1197, 1205; Clark, supra, 3 Cal.4th at pp. 99-100

["eve of trial" self-representation request was within the court's discretion to deny];

People v. Burton (1989) 48 Cal. 3d 843, 852-853 [Faretta request was clearly directed to

the trial court's discretion where the case had been called for trial, both counsel had

answered ready, and defendant asserted he needed unspecified period for preparation];

People v. Moore (1988) 47 Cal. 3d 63, 80-81 [Faretta motion on the day trial was set to

begin would be well within the court's discretion to deny even though the trial was

continued beyond that date]; People v. Hill (1983) 148 Cal. App. 3d 744, 757-758 [Faretta

motion made five days before trial was untimely]; People v. Ruiz (1983) 142 Cal. App. 3d
780, 791 [Faretta motion made six days before trial was untimely].)

       Poole argues the trial court erred in denying his motion based on his purported

unfamiliarity with the law. While "a trial court may not measure a defendant's

                                              4
competence to waive his right to counsel by evaluating the defendant's 'technical legal

knowledge' [citation] or his ability to represent himself." (People v. Doolin (2009) 45
Cal. 4th 390, 454), defendant's motion must be timely. The court properly found Poole's

request for self-representation was untimely because Poole made it on the date the case

was set for trial. Significantly, there is no indication that Poole tried to make a Faretta

request at any point prior to the date set for trial, including at the time the trial court

denied any of his three Marsden motions. Where a Faretta motion is untimely, it is

addressed to the "sound discretion of the trial court." (Windham, supra, 19 Cal.3d at p.

128.)

        The trial court properly evaluated factors weighing against granting Poole's

Faretta motion, including that Poole had been displeased with his attorney and his

request to represent himself was based on that dissatisfaction. (Windham, supra, 19

Cal.3d at p. 128.) The trial court also noted that Poole's counsel was ready to proceed

with trial. Poole argues the trial court improperly considered his counsel's level of

preparedness. However, given Poole's request for an evidentiary hearing to resolve

"many issues with the evidence," we infer that the trial court was contrasting counsel's

readiness to proceed with trial versus Poole's readiness. The court noted that allowing

Poole to represent himself at that point would require additional time for preparation and

investigation. Potential disruption or delay that may result from granting a Faretta

motion is a proper consideration. (Windham, at pp. 128-129.) In sum, the Windham

factors militated against granting Poole's untimely request to represent himself in propria



                                                5
persona. We therefore affirm the trial court's denial of the Faretta motion as within the

court's discretion.

                                     DISPOSITION

       The judgment is affirmed.



                                                                           McINTYRE, J.

WE CONCUR:



               McCONNELL, P. J.



                      HUFFMAN, J.




                                             6